I concur in the view that the evidence shows that Megeath paid $2,200 on the Lynndyl property for which he should be given credit in the judgment appealed from. So, also, in my opinion, the evidence does not support the amount found owing to Newton by Megeath on either the Montana Oil venture or the First avenue transactions. The evidence is all to the effect that Megeath and Newton sold their interest in the Montana oil venture for the same amount that they put into it. Such is the testimony of William R. Livingston, who was associated with Megeath and Newton in that venture. The testimony of Mr. Livingston as to that fact finds support in the testimony of N.W. Clayton and A.M. Seiler. There is no evidence to the contrary. The written contract whereby Messrs. Megeath and Newton sold their oil interests in Montana contains the following provision:
"Upon a further payment being made by the second party of $13,994.75 to the parties of the first part, (Megeath and Newton), within 60 days from the date of this agreement, the parties of the first part are to assign, sell and set over to the said second party all of their right, title and interest, in and to the leases, and extensions thereof obtained by said second party, and * * * their ownership in and to the rig, casing, tools and sundries now at said well being *Page 574 
drilled on the property. The parties of the first part also agree to endorse without recourse note of Dr. Hasler, Dr. Clark and Dr. Jarrett amounting, with accrued interest * * * to $2,164.25 less $50 collected by and due from George McClane, together with 150,000 shares of stock in Ute-Mo. Oil Co."
It will thus be noted that Megeath and Newton sold their interest in Montana for $13,994.75 which, as heretofore indicated, is the amount which they paid for their interest. Newton claims that he put into that venture the sum of $5,939.14. The trial court found, however, that the correct amount that Newton should be credited with having put into that venture is $5,804.14. It follows, therefore, that the remainder, or $8,190.61, must have been put in by Megeath. Newton received from the sale of their Montana oil interest the sum of $1,000, leaving $4,804.14 that he did not receive back. The trial court found that Megeath received from the sale of the Montana oil venture the sum of $10,000, so that he received out of that transaction $1,809.39 more than he put in. Obviously, if only $11,000 was received out of the sale of the Montana oil venture, there was a cash loss in that venture of the sum of $2,994.75. If there were such a loss, Megeath is by the judgment appealed from charged with the whole thereof.
It is made to appear by the testimony of Mr. Clayton that just prior to the death of Mr. Megeath he had in his possession some notes in which Mr. Newton claimed a one-half interest. Mr. Clayton testified that Mr. Megeath said that he had received some notes from Atkin and Clegg on the Montana oil proposition; also some notes of Jarrett, Hasler, and Clark. Apparently, one of these notes was for $500 and another for $2,164. If these notes represent a part of the sale price of the Newton-Megeath interest in the Montana oil venture as plaintiff's evidence would seem to indicate, then and in such case the notes would account for the greater part of the apparent cash loss in that undertaking. The evidence as to those notes is so meager, however, as to be of but little or no value. So far as appears, the notes may or may *Page 575 
not be collectible. Certainly, there is nothing in this record which would justify the conclusion that Megeath should be denied credit for $2,994.75 which he must have put into the Montana oil venture, merely because he had in his possession shortly before his death certain notes which were received by him as a part of the sale price of the Megeath-Newton interest in the Montana Oil venture. I am thus of the opinion that in any event the judgment appealed from should be reduced in the sum of $1,497.37 on account of the Montana oil venture.
The estate of Megeath was charged with $3,936.25 interest collected by the deceased during his lifetime on the contracts for the sale of the First avenue property. The evidence supports only a part of that item. Mr. Clayton, who purchased one of the houses, testified that he paid in interest on his contract the sum of $1,183.35. The record is silent as to the amount of interest, if any, that was paid on the other two contracts. Apparently, the contracts for the sale of the houses on First avenue called for 7 per cent. interest on deferred payments. Mrs. Groshell paid to Megeath in principal the sum of $2,500 on the property she bought. The balance of the purchase price was paid by her assuming a mortgage for $2,500 which was on the property when she purchased it. The record is silent as to the amount of interest paid by her. There is no evidence as to the amount of interest, if any, paid on the contract for the sale of what is referred to as the Smith home. Thus, upon this record the estate of Megeath is not properly chargeable with interest collected on the contracts for the sale of the First avenue property in excess of $1,183.35.
It is indicated in the prevailing opinion that appellant's assignments of error do not attack the matter of the interest found to have been paid to Megeath on the First avenue houses. Appellant's assignment of error No. 16, subd. (d) thereof, reads as follows:
"The evidence is further insufficient to sustain said Finding in that there is no evidence whatever of any payment to said Joseph P. Megeath *Page 576 
on account of one of the houses included in the said First Avenue house transaction, to-wit, the so-called Smith house, and nevertheless, the said Megeath is charged with $3000.00 on account of such payments, and the relative rights of the plaintiff and the said Megeath, as determined in said Finding are arrived at by including as a charge against said Megeath the amount of such payments of which no evidence whatsoever was offered."
Assignment No. 6, page 8, of the assignments of error, is to the same effect. Assignment No. 7, subd. (k) thereof, is as follows:
"The evidence is further insufficient to support that portion of said Finding No. 7 wherein it is found that on the 3rd day of March, 1930, when the account of plaintiff was presented to the defendant, Executor, there was due and owing to plaintiff the sum of $6588.05. On the contrary, the evidence affirmatively shows that on said date no amount whatsoever was owing to the plaintiff, but that on the contrary the plaintiff was indebted to the said Megeath or to this defendant, as Executor of said Megeath, in a sum in excess of $6000.00."
These and other assignments of similar import are, in my opinion, sufficient to require this court to review the account with respect to the First avenue transactions. When it is so reviewed, the evidence fails to show that Megeath collected interest on those contracts in excess of the amount heretofore indicated.
Because of these errors, the judgment appealed from should be reversed and the cause remanded to the district court of Salt Lake county, with directions to grant a new trial; respondent to pay costs on appeal.